DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is responsive to the Applicant-initiated interview held 3-4-2021.

3.	Claims 1-20 were pending in the instant application as of the mail date of the previous (final) Office action. 

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for this Examiner’s amendment was given in an interview with Mitchell Hinrichs on 3-4-2021.
The application has been amended as follows: 
IN THE CLAIMS:
Please amend claims 1, 10, and 15, and cancel claims 3, 7, 8, 14, 17, and 18 as shown below:


1.	(Currently Amended)  An information handling system comprising:
a biometric sensor device; and
a client device coupled to the biometric sensor device, the client device including a processor having access to memory media storing instructions executable by the processor to perform operations comprising:
receive a gesture of a target user captured by the biometric sensor device;
in response to receiving the gesture of the target user, unlock secure access information of the information handling system including encrypted biometric information of the target user and server-side unlock information based on the gesture and the encrypted biometric information of the target user utilizing client-side software of the client device, wherein the secure access information is stored at the biometric sensor device; and
communicate the encrypted biometric information of the target user and the server-side unlock information to a server device via a network utilizing a remote desktop protocol (RDP) to cause server-side software of the server device to:
unlock server-side access information of the server device based on the server-side unlock information; and
authenticate the target user based on the encrypted biometric information of the target user and the server-side access information.

3.	(Cancelled)

7-8.	(Cancelled)

10.	(Currently Amended)  An information handling system comprising:
a biometric sensor device; and
a client device coupled to the biometric sensor device, the client device including a processor having access to memory media storing instructions executable by the processor to perform operations comprising:
receive a gesture of a target user captured by the biometric sensor device;
, wherein the secure access information is stored at the biometric sensor device;
establish a virtual channel between the client device and a server device;
populate the virtual channel with the encrypted biometric information of the target user; and
communicate an access request including the target user to the server device via a network utilizing the established virtual channel to cause server-side software of the server device to:
receive the access request; and
authenticate the target user based on the encrypted biometric information of the target user populated at the virtual channel.

14.	(Cancelled)

15.	(Currently Amended)  An information handling system comprising:
a server device including a processor having access to memory media storing instructions executable by the processor to perform operations comprising:
receive a set of login credentials from a client device via a network;
open a guest account on a host of the server device based on the received set of login credentials to establish a remote desktop protocol (RDP) session between the client device and the host of the server device;
access a gesture of a target user of the client device captured by a biometric sensor device [[of]] coupled to the client device utilizing server-side software and a virtual interface of the biometric sensor device within the RDP session;
authenticate the target user to a target account on the host of the server device based on the gesture and encrypted biometric information of the target user utilizing the server-side software, wherein the encrypted biometric information of the target user is stored at the biometric sensor device; and

switch from the guest account to the target account to allow the client device to access the target account.

17-18.	(Cancelled)






Allowable Subject Matter
6.	Claims 1, 2, 4-6, 9-13, 15, 16, 19, and 20 are allowed.

7.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art in the field does not teach the combination of features of the claimed invention, including the particular arrangement of the client device and biometric sensor device as claimed, wherein the biometric sensor device stores secure access information (i.e. encrypted biometric information) of a target user, all in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following US Patent document teaches a user biometric authentication system with features similar to those of the Applicant’s claimed invention:

Pizano	2011/0145904 A1

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL E CALLAHAN whose telephone number is (571)272-3869.  The examiner can normally be reached on M-Th; Tu-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PAUL E CALLAHAN/Examiner, Art Unit 2437